Case 5:16-cv-10444-JEL-MKM ECF No. 1085 filed 03/12/20   PageID.27336   Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

   ORDER REGARDING MATTERS DISCUSSED AT THE MARCH
             11, 2020 STATUS CONFERENCE

           The Court held a status conference regarding its pending Flint

  water litigation on March 11, 2020. The Court now orders as follows:

     I.      In re Flint Water Cases, Third Amended Case
             Management Order

           The Court will enter a Third Amended Case Management Order

  (CMO) following this conference. The CMO will incorporate several

  recently ordered amendments including the parties’ proposal for the next

  round of bellwether selection and adjustments to the class certification

  motion schedule.

     II.     Motions to Dismiss in Individual Cases
Case 5:16-cv-10444-JEL-MKM ECF No. 1085 filed 03/12/20        PageID.27337    Page 2 of 4




        The Court set a briefing schedule for MDEQ Defendants’ motions

  to dismiss individual Short Form Complaints in the following cases:

  Mahan v. Snyder, Case No. 19-cv-12665 (ECF No. 13); Davidson v.

  Snyder, Case No. 19-cv-12675 (ECF No. 13); Cole v. Snyder, Case No. 19-

  cv-12709 (ECF No. 11); Langston v. Snyder, Case No. 19-cv-12878 (ECF

  No. 11); and Shields v. Snyder, Case No. 19-cv-12882 (ECF No. 12.)

        Responses to these motions to dismiss are due on March 25, 2020

  and any replies are due on April 8, 2020. The Court will address these

  motions at the next status conference.

     III. Amendment           to    the    Order      Appointing       Facilitative
          Mediators

        The Court hereby amends the Order Appointing Facilitative

  Mediators (ECF No. 324) by setting aside the fee schedule for the fourth

  quarter of 2019. 1 Any disputes regarding compensation, costs and




        1The Order currently establishes a fifty/fifty fee split between Plaintiffs and
  Defendants:
       Interim co-lead class counsel and individual liaison counsel will pay one-
       half of all hourly rates, expenses, and costs, and defense counsel will pay
       one-half of all hourly rates, expenses, and costs incurred by the
       Mediators. Any disputes regarding compensation, costs and expenses,
       or the allocation of payment of such fees and costs among the parties,
       will be brought to the Court’s attention.
  (ECF No. 324, PageID.11692.)
                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1085 filed 03/12/20       PageID.27338    Page 3 of 4




  expenses, or the allocation of payment of such fees and costs among the

  parties, will be brought to the Special Master for decision, or for her to

  prepare a report and issue recommendations to the Court. (See ECF No.

  544.)

     IV.      Telephonic Discovery Conferences

          The following dates are set for telephonic discovery conferences as

  needed: Wednesday, March 18, 2020 at 3:00pm and Wednesday April 8,

  2020 at 2:00pm. 2

     V.       Scheduling of Next Status Conference

          The next status conference will be held on Wednesday, April 15,

  2020 at 3:00pm in Ann Arbor, Michigan. Parties are to file proposed

  agenda items in Case No. 16-cv-10444 by April 1, 2020. Individual liaison

  counsel should collect proposed agenda items from all counsel

  representing individual plaintiffs and submit those proposed items as a

  single filing. The Court will issue an agenda by April 8, 2020.

          IT IS SO ORDERED.

  Dated: March 12, 2020                        s/Judith E. Levy
  Ann Arbor, Michigan                          JUDITH E. LEVY
                                               United States District Judge


         Please note the date and time changes from those listed in the earlier issued
          2

  Agenda for the March 11, 2020 Status Conference. (ECF No. 1076.)
                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1085 filed 03/12/20   PageID.27339   Page 4 of 4




                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on March 12, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       4
